Citation Nr: 1201285	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a groin injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

At his hearing before the Board in December 2007, the Veteran claimed to have developed a psychiatric disorder as a result of his in-service motor vehicle accident in January 1963.  Additionally, he raised the issue of whether new and material evidence had been submitted to reopen his claim seeking service connection for an eye disorder due to his in-service motor vehicle accident.  These issues have not been developed for appellate consideration and are again referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record does not show a current diagnosis of residuals of a groin injury.


CONCLUSION OF LAW

Residuals of a groin injury were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2004 and February 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  With respect to the Dingess requirements, the February 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was afforded VA examinations relevant to his claim in June 2009 and December 2010.  These examinations were based upon examination of the 

Veteran and a review of his claims file, including his service treatment records.  In addition, the December 2010 VA examiner provided a rationale for the opinion provided.  Accordingly, the Board concludes that the December 2010 VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  This case was remanded by the Board in March 2010 for further development.  The Board is satisfied as to substantial compliance with its March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included requesting that the Veteran identify all VA and non-VA medical providers who have treated him for residuals of a groin injury since his discharge from the service and affording the Veteran an appropriate VA examination to determine the etiology of any current chronic groin disabilities found.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical 

evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran is seeking service connection for residuals of a groin injury.  He attributes this condition to an in-service car accident which occurred in Tacoma, Washington, in 1963.  At his January 2008 hearing before the Board, the Veteran testified he was initially treated at a private hospital for the injury for several weeks prior to being transferred to an Army hospital.  He also testified that he was diagnosed with a rupture and eventually put on light duty in the motor pool.

A review of the Veteran's service treatment records reveals that he was involved in an automobile accident in Tacoma, Washington, on November 1, 1963.  He was diagnosed with concussion of the brain and multiple facial lacerations.  He was initially admitted to Mountain View General Hospital for emergency treatment, and released from Madigan Army Hospital on November 8, 1963.  On November 12, 1963, the Veteran was admitted to the orthopedic clinic after complaining of pain and tenderness in his pelvis, as well as muscle spasm in his upper right thigh.  The orthopedist indicated that the Veteran reported an onset of right groin and thigh pain following his automobile accident, at which time he strained the leg under the automobile's dashboard, and that it seemed to bother him the the most while walking.  The orthopedist indicated that there was suprapubic pain upon range of 

motion but no pain in the hip joint itself.  X-rays revealed no evidence of fracture.  Tenderness over the adductors was noted, and the orthopedist diagnosed the Veteran as having adductor muscle spasm.  He was given crutches for one week and placed on an L-3 profile for 30 days, with no prolonged standing, marching, calisthenics, or heavy lifting. 

A December 1963 service treatment record indicated that the Veteran still had pain in the right adductor muscle area.  Sensation, muscle power, and reflexes were normal, and X-rays were negative for a fracture.  The Veteran was placed on an L-3 profile for three additional weeks, after which he was expected to return to full duty.  Significantly, at the time of his January 1964 Report of Medical History at separation, the Veteran denied a history of leg cramps, arthritis, rheumatism, or other bone or joint deformity.  Similarly, his January 1964 Report of Medical Examination indicated that the Veteran's lower extremities and genitourinary system were within normal limits.  However, a February 1964 treatment note again indicated a diagnosis of adductor muscle spasm.  The Veteran separated from service in March 1964.  

Following service, the Veteran was afforded a VA examination in August 1972.  However, the examiner explicitly noted that there was no evidence of right adductor muscle spasm in the right lower extremity.  

A review of the Veteran's post-service records reveal that he has complained of pain in the neck, low back, hips, and knees.  However, these disorders have been diagnosed as degenerative disc disease of the cervical and lumbar spine, L5 radiculopathy, and bilateral hip bursitis.

The Veteran initially filed a claim for entitlement to service connection for "auto injuries" in March 1972.  In September 1972, the RO issued a rating decision which denied service connection for an injury of the right leg.  However, notice of this decision, mailed to the Veteran in October 1972, failed to inform the Veteran that the RO's September 1972 decision had denied the issue of service connection for a 

right leg injury.  Accordingly, in a January 2008 decision, the Board did not find the RO's September 1972 decision to be final as it related to the Veteran's current claim seeking service connection for a groin injury.  

In June 2009, the Veteran underwent a VA genitourinary examination.  At the examination, the Veteran reported a history of intermittent groin pain ever since the in-service motor vehicle accident in November 1963.  A computed tomography (CT) scan of the abdomen and pelvis, including the groin, revealed no evidence of hernia or adenopathy.  The VA examiner indicated that the Veteran's groin examination was normal.  The VA examiner also noted findings, however, of "some mild tenderness to palpation in the right groin."  In a September 2009 addendum to this examination report, the VA examiner opined "that the pain that he is experiencing in his groin is at least as likely as not the same pain that he was experiencing in the service after the accident, although I could not come up with the diagnosis as far as the etiology of his pain."

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, however, the June 2009 VA examiner acknowledged the Veteran's current objective symptoms of pain in the right groin, opined that it was "at least as likely as not" the same pain that he was experiencing in service after the accident, and also stated, "I could not come up with the diagnosis as far as the etiology of his pain."  In a March 2010 decision, the Board found these findings and conclusions to be contradictory and inconsistent.  As such, the Board remanded this issue for additional development in March 2010.  Specifically, the RO was instructed to afford the Veteran a new VA examination to determine if any chronic residuals of a groin injury are found, and if so, if these residuals are related to the Veteran's military service, including his in-service diagnosis of adductor muscle spasm.

Pursuant to the Board's March 2010 remand instructions, the Veteran was afforded a VA examination in December 2010.  At that time, the Veteran described a 

chronic, sharp, aching pain in the right groin since the time of his November 1963 accident.  He denied any surgery to the right groin, and indicted that he was prescribed Percocet for low back pain, which also alleviated his groin pain.  Upon objective examination, there was no evidence of a hernia.  The Veteran reported mild soreness upon palpation of the right groin region.  No lymphadenopathy was noted and joint function was not affected.  The examiner found no evidence of any groin pathology.  Specifically, the examiner emphasized that the June 2009 CT scan was unremarkable for any bony or soft tissue abnormalities.  Furthermore, the examiner noted that the Veteran was diagnosed with adductor muscle spasm following the November 1963 accident, which is a "self-limiting condition."  The examiner concluded that, "There is no evidence of a current chronic disability resulting from injury in service," and that there was no new evidence submitted which would lead the examiner to disagree with the prior decision which denied service connection for residuals of a groin injury.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Veteran's statements alone are not sufficient to prove the existence of current residuals of a groin injury, as such a disorder is not simple and observable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is no competent medical evidence of groin injury residuals.  As such, service connection for residuals of a groin injury is not warranted.

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See 

McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, as discussed in detail above, the record shows that groin injury residuals have not been diagnosed during the course of the entire appeal period. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent medical evidence that the Veteran has ever had a diagnosis of groin injury residuals, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a groin injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


